Citation Nr: 9935574	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee disability, currently rated as 10 percent 
disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a skin 
disorder.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs






ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  

(The Board will address the veteran's claim for an increased 
rating for the service-connected left knee disability in the 
Remand section of this document.)  



FINDINGS OF FACT

1.  In July 1971, the RO denied service connection for a skin 
disorder.  

2.  The veteran received notice of the July 1971 decision as 
well as his appellate rights.  He did not file a Notice of 
Disagreement (NOD).  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the July 
1971 rating decision.  

4.  The veteran's claim of service connection for a skin 
disorder is plausible.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a skin disorder.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a skin disorder.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303, 3.304(d) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a NOD within one year from the 
date of mailing of notice of the result of the initial 
disallowance.  38 U.S.C.A. § 7105(a), (b).  If a NOD is filed 
within the one-year period, the RO shall issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 20.302(b).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In July 1971, the RO denied the veteran's original claim of 
service connection for a skin disorder.  The veteran received 
notice of the decision as well as his appellate rights.  He 
did not file a NOD.  As the veteran did not file a NOD within 
one year of the August 1971 notice of the July 1971 rating 
decision, the decision became final.  

At the time of the July 1971 rating decision, the evidence 
consisted of the veteran's service medical records, VA 
medical reports and the veteran's statements.  The veteran's 
March 1967 entrance examination noted the condition of the 
veteran's skin to be "normal."  The veteran's March 1970 
separation examination also noted the condition of the 
veteran's skin to be "normal."  The veteran's April 1971 
claim for VA benefits included that of service connection for 
a skin condition which he stated he acquired in March 1968, 
on his right leg.  

A June 1971 VA clinical record noted that the veteran had 
dyshidrosis of his hands and feet.  The June 1971 VA medical 
record also contained the annotation "started in service" 
and noted that the veteran had seen a physician for the skin 
disorder in Horseheads, New York, "with no relief."  A June 
1971 report of a general VA examination noted that the 
veteran stated that he had developed a skin condition while 
in service that the veteran had described as a scaling and 
itching rash on his feet in the winter and on his hands in 
the summer.  The report noted "little evidence of any active 
dermatitis of the hands or feet" but did note some scaling 
of the veteran's fingers.  

The evidence submitted subsequent to the July 1971 rating 
decision includes VA medical evidence and a written statement 
by the veteran.  

A July 1982 report of VA examination noted a diagnosis of 
dermatitis of the dorsum of the veteran's hands and of his 
ankles.  A December 1996 report of VA medical treatment noted 
that the veteran reported that his skin condition, described 
by the veteran as "jungle rot," was worsening, that his 
feet were dry, had cracked, were bleeding and that he wore 
two pairs of socks and insulated boots, "even during the 
summer," to ensure his feet would sweat.  The report noted 
that the veteran's heels were dry and scaly, listed a 
diagnostic impression of dry feet, and noted a recommendation 
that the veteran apply Crisco sparingly to his heels on a 
daily basis.  In a January 1997 written statement, the 
veteran indicated that the skin disorder of his hands and 
feet had worsened and that he had been treated over the 
previous year at a VA clinic in Sayre, Pennsylvania.  An 
April 1997 VA progress note indicated that the veteran's feet 
were less scaly and crusty, noted an impression of chronic 
dermatitis of his feet and noted a prescription of Crisco for 
application to the veteran's feet.  

The Board finds that the veteran's new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new, as it was not of record at the time of the July 1971 
rating decision.  Furthermore, it is material as it is 
probative of the issue of current disability.  See 38 C.F.R. 
§ 3.303(d).  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a skin disorder.  


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Additionally, absent clear and convincing evidence to the 
contrary, where a "combat" veteran claims service 
connection for combat-incurred injuries or disease, 
satisfactory lay or other evidence that the injury or disease 
was incurred in or aggravated in combat is sufficient to 
establish service connection as long as the evidence is 
consistent with the circumstances, conditions, or hardships 
of war.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).  
There must also be evidence of current disability and of a 
nexus to service.  See Kessel v. West, 13 Vet App. 9 (1999) 
(en banc); see also Libertine v. Brown, 9 Vet.App. 521, 524 
(1996).  

The record establishes that the veteran is a combat veteran, 
as an April 1970 report of discharge establishes that he was 
awarded the Purple Heart.  The veteran indicates that he 
contracted a skin condition while serving in the Republic of 
Vietnam, which he later refers to as "jungle rot," in 
approximately March 1968.  The veteran's report of discharge 
noted that he served in the Republic of Vietnam from December 
1967 to December 1968 and that he received a fragment wound 
in February 1968.  The record includes various post-service 
diagnoses of skin disorders, including dermatitis and 
dyshidrosis.  Additionally, the June 1971 VA clinical record, 
in reference to a skin condition, contained the annotation 
"started in service."  

Therefore, based on the veteran's lay statements referable to 
in-service incurrence of a skin disorder, VA medical evidence 
establishing a current skin disorder, and the VA medical 
evidence implying that the condition began while the veteran 
was in service, the Board finds the claim of service 
connection for a skin disorder to be well grounded.  See 38 
U.S.C.A. 1154(b); 38 C.F.R. § 3.304(d).  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a skin disorder and the claim 
is well grounded, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

Because the claim of entitlement to service connection for a 
skin disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Additionally, the Board finds that the veteran's claim for an 
increased rating for the service connected left knee 
disability is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran claims that a service-connected 
disability is more severely disabling than as rated, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  As 
explained hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  Here, the Board is not 
satisfied that all relevant evidence has been obtained and 
finds that further assistance to the veteran with respect to 
this claim is required in order to comply with 38 U.S.C.A. § 
5107(a).  

In a January 1997 written statement, the veteran requested 
increased ratings for several disabilities which he believed 
were service connected.  After a series of April 1997 VA 
medical examinations, the veteran's service-connected left 
knee disability (residuals of a shell fragment wound) was 
increased to 10 percent disabling, effective in January 1997.  

An April 1997 VA examination noted that the veteran had 
experienced left knee pain since hit by shrapnel in 1968 
while in the Republic of Vietnam.  The report noted "a 3 
centimeter long and 8 millimeter wide scar over the lower and 
medial aspect of [the veteran's] left thigh."  The report 
also noted swelling over the distal and medial aspect of the 
left thigh and tenderness over the medial and lower aspect of 
the left thigh.  The report listed diagnoses of traumatic 
arthritis of the left knee and scar over the distal and 
medial aspect of the left knee.  

An April 1997 VA radiology diagnostic report of the veteran's 
left knee noted that no fracture, subluxation, dislocation or 
acute bony abnormalities were recognized in the left knee.  
The report also noted that no bone erosion or destruction was 
detected, that the joint spaces of the veteran's left knee 
were preserved and that the bony mineral content appeared 
normal.  Additionally, the report noted no evidence of opaque 
foreign bodies.  

Given the conflicting VA medical evidence, the veteran should 
be afforded a VA examination in order to determine the 
current severity of the veteran's left knee disability as 
well as to reconcile the recent VA medical evidence.  

Additionally, in light of the action taken hereinabove, the 
Board notes that de novo review of the veteran's claim of 
service connection for a skin disorder by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken, including examinations to 
determine the likely etiology of the veteran's claimed skin 
disorder.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
left knee disability and the claimed skin 
disorder since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
left knee disability.  All indicated 
tests, including x-ray studies, must be 
conducted.  The claims folder must be 
reviewed by the examiner.  The examiner 
should be requested to specifically 
determine if traumatic arthritis is 
present in the left knee.  Furthermore, 
the examiner should be asked to reconcile 
the VA medical evidence and to provide a 
complete diagnosis of the veteran's left 
knee disability.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
left knee disability.  Finally, the 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
A complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  The RO should also schedule the 
veteran for an additional VA examination 
to determine the nature and likely 
etiology of the claimed skin disorder.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  Based on the review 
of the case, the examiner should provide 
an opinion as to the likelihood that 
there is current skin disability due to 
disease or injury in service, as claimed 
by the veteran.  A complete rationale for 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review of the 
veteran's claim of service connection for 
a skin disorder as well as the veteran's 
claim for an increased rating for the 
service-connected left knee disability.  
Due consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



